Title: To Benjamin Franklin from James Parker, 2 May 1767
From: Parker, James
To: Franklin, Benjamin



Honoured Sir
Newyork May 2. 1767

This incloses the 2d Bill for £300 Sterl, the first of which was sent per Packet, who sail’d Thursday last, which I got of Mr. Colden pursuant to a Request of Mr. Foxcroft.
I having been one Year in the Service of the Custom-House here, I enquired what Methods I should take to get any Pay, what Information I can get is as follows: A Power of Attorney must be sent by me to some Person in London, to receive the Pay due: And that such Power enables the Person to receive it, but that, unless the Person be one of the Custom-House Officers, it generally meets with Difficulties and Delays: Mr. Colden tells me, his Power is to one Mr. Stanley an Officer there, who has 2½ per Cent always for receiving and paying it to his Order and he recommends this Method to me: for tho’ his Friend would do it for Nothing, yet for those Obstacles, he chuses this Way, and the Money is then always paid: He thinks with me, I had better write to you, that perhaps you might chuse to recommend some other Person: for tho’ I don’t doubt but Mr. Strahan would do it, yet as it will be paid best, if one in the Custom-House be appointed: so it will be equal to me if Mr. Stanley or another of your Acquaintance or Friend, and Should rather chuse to give the 2½ to your Friend than to a Stranger: so that now before I send any Power home, or draw for any of it, I will wait your Advice: I would send you a Power; but in as much as you are about to return it will be troublesome without answering the End.
I sent you per Packet also a Copy of Mr. Holt’s Account exhibited to the Auditors at New Haven, as also Mr. Ingersoll’s Letter to me on the Subject: I sent also a Copy of the same to Mr. Foxcroft; who is expected up from Virginia in a short Time. Holt is returned to New York, and I must Still try to apprehend him: but he eludes every Thing I can do: and from his Exhibition of that Account, I begin to think him a downright Villain; for if he can swear to such an Account as that, what can I expect, but that when obliged to settle, he will trump up similar Ones against me his Chicanry with me, forebodes as much. He is but a little Man: but a very great Lump of soft tongued Deceit and Hypocrisy: God will reward him according to his Works.
I told you the Stationary came to Hand: Shall I expect any new Letter this Summer: I would send the Money if I had it: but I don’t know which way to turn myself to get it yet: I have a Job of Work, that will be something when done: tho’ I shall eat part of the Calf in the Cow’s Belly. But I yet hope all will do well: at least I am determined to Struggle hard and conquer or die’s the Word. We all beg our Respectful Complements may be acceptable, from Your most obliged Servant
James Parker
